Citation Nr: 0321583	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of left distal fibula fracture.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left hip.

3.  Entitlement to service connection for a back disorder, 
claimed as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 15, 1983, to July 24, 1983.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions in August 1999 and August 2000 by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In correspondence dated in September 2001 the veteran raised 
a service connection claim for sleep apnea.  This matter is 
referred to the RO for appropriate action.


REMAND

In October 2002, the Board undertook evidentiary development 
on this claim under 38 C.F.R. § 19.9(a)(2), which was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decision in Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV).  The Federal Circuit 
determined that 38 C.F.R. § 19.9(a)(2) was inconsistent with 
38 U.S.C. § 7104(a).  The Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2) because, in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board "to provide the notice required by 38 
U.S.C. [§] 5103(a)" and "not less than 30 days to respond 
to the notice," because it was contrary to 38 U.S.C. § 
5103(b), which provided the claimant one year to submit 
evidence.  

In addition, during the course of this appeal there was a 
significant change in VA law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  Although the record shows the veteran 
has been notified of this change and how it applies to his 
service connection claim, he has not been adequately notified 
as to how it applies to his increased rating claims on 
appeal.

In light of these changes, further Board action may not be 
taken at this time on the issues on appeal.  In accordance 
with a October 2002 development memorandum the Board obtained 
additional VA medical evidence, which has not been considered 
by the AOJ, and the veteran has not waived such 
consideration.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The AOJ should advise him of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The AOJ should review the veteran's 
claims in light of all additional 
evidence received since the June 2001 
supplemental statement of the case (SSOC) 
and August 2001 statement of the case 
(SOC) (and in particular the evidence 
obtained by the Board).  If the benefits 
sought remain denied, the RO should issue 
an appropriate SSOC.  The veteran and his 
representative should have the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in DAV, supra.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




